DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a self-restricting transverse slip reducing tailhook for testing and exercising an aircraft arresting cable having a telescopic lever to which force is applied to a first end, the second end having a fixed and a sliding jaw for receiving and clamping the arresting cable without slippage, a pivot arm for providing a clamping force and a cam arm for linking the fixed and sliding jaws, whereby force applied to the pivot arm causes the cam arm to move the sliding jaw to clamp together or away from the fixed jaw.
Turner features an arresting hook which actually allows slippage in the transverse direction, and thus fails to disclose a slippage preventing tailhook.
Jurschick features an arresting hook that closes about an arresting cable when the hook catches the cable, whereby the cable triggers a lever to release a biased pin.  Jurschick fails to disclose a pivot arm and cam arm that apply a force through a mechanical linkage to move a sliding jaw towards or away from a fixed jaw, wherein transverse slippage is prevented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nance features an load monitoring instrumented tailhook with pivots linkages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 19, 2021